Citation Nr: 0010727	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an original evaluation in excess of the 
currently assigned 30 percent for panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from October 1977 to October 
1987 and from October 1988 to February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1990 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which established service connection and 
assigned a 30 percent evaluation for panic disorder with 
agoraphobia, effective February 7, 1990.

The Board remanded this case in July 1997 for further 
development and it has returned for appellate review.

As noted in the July 1997 Remand, despite a convoluted 
procedural history, the Board has accepted jurisdiction over 
the issue of entitlement to an original evaluation for the 
veteran's service-connected panic disorder with agoraphobia.


FINDINGS OF FACT

1.  The veteran's original rating warrants the application of 
staged ratings.

2.  The veteran's panic disorder with agoraphobia is 
productive of total occupational impairment from February 7, 
1990 to May 30, 1991.

3.  The veteran's panic disorder with agoraphobia is 
productive of considerable impairment in establishing and 
maintaining effective or favorable relationships, with 
occupational and social impairment in most areas from May 30, 
1991 to December 10, 1991.

4.  The veteran's panic disorder with agoraphobia is 
productive of definite impairment in establishing and 
maintaining effective or favorable relationships, with 
occupational and social impairment in most areas from 
December 10, 1991.


CONCLUSIONS OF LAW

1.  The veteran's panic disorder with agoraphobia is 100 
percent disabling under applicable schedular criteria from 
February 7, 1990 to May 30, 1991.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.132, Diagnostic Code 
9403 (1996).

2.  The veteran's panic disorder with agoraphobia is 50 
percent disabling under applicable schedular criteria from 
May 31, 1991 to December 10, 1991.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.132, Diagnostic Code 
9403.

3.  The veteran's panic disorder with agoraphobia is 30 
percent disabling under applicable schedular criteria from 
December 10, 1991.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.126, 4.132, Diagnostic Code 9403.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased original rating is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).


Factual background

Given that the veteran's medical and VA vocational 
rehabilitation records overlap somewhat from 1990 to 1995, 
the Board will list them separately in this factual 
background section.

A.  Medical records

The veteran's service medical records reveal that he received 
an early discharge based on a November 1989 Coast Guard 
Central Physical Evaluation Board (Evaluation Board) 
recommendation.  The Evaluation Board's examination report 
provides the following history.  The veteran entered a 
service hospital emergency room in June 1989 feeling stressed 
and angry, with thoughts about hurting himself.  According to 
the Evaluation Board's report, an emergency room examiner 
initially diagnosed him with panic disorder and referred him 
for an outpatient mental health evaluation.  He was not 
hospitalized at this time.  The subsequent outpatient 
evaluation revealed that he was in severe emotional distress, 
with emotional lability, tearfulness, and difficulty 
concentrating.  He also displayed self-destructive behavior.  
For example, he reported that he banged his head against the 
floor and walls of the ship on which he served.  He was 
briefly hospitalized for about 16 days.  During that stay he 
attempted to hang himself while on a weekend pass.  A Medical 
Evaluation Board (different than the Evaluation Board) 
recommended a return to duty on a trial basis.  Soon after, 
however, he was hospitalized again due to stress.  This 
history led to the current Evaluation Board's examination.

The Evaluation Board's psychiatric examination reveals that 
he was neatly groomed, alert, attentive, and cooperative.  
His speech was fluent and coherent.  His affect was mildly 
anxious but he was clearly in control and socially 
appropriate.  His intensity of affect was normal; range of 
affect was mildly restricted; and mood was mildly depressed.  
He displayed no abnormalities of thought process or content 
during the interview.  He openly discussed his feelings of 
being quite dependent on his wife in an abnormally intense 
fashion.  His intelligence appeared normal and his judgment 
intact for day-to-day decisions.  He was mentally responsible 
to distinguish right from wrong and to adhere to the right.  
He also had the mental capacity to understand the action 
being contemplated in his case.  

The examiner's diagnosis under the Third Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III-R) was panic disorder 
with agoraphobia and social phobic traits.  The panic 
disorder was characterized by discrete episodes of panic with 
acute onset lasting two to four hours, often with no clear 
precipitant.  The attacks were severe enough to incapacitate 
him and prevent him from continuing his current functioning.  
Although his symptoms of panic were not observed during 
hospital stays, it was mentioned that he had a progressive 
mood deterioration with multiple neurovegetative symptoms 
over four to five months prior to his admission.

Furthermore, he continued to manifest these conditions during 
a recent hospitalization.  The examiner specifically 
commented that the panic disorder was the manifestation of a 
severe depressive-spectrum disorder, and that this disorder 
disqualified the veteran from further service.  The examiner 
added that the veteran's impairment was marked although his 
condition was somewhat improved.  His Global Assessment of 
Functioning (GAF) was 50, with 70 being the highest in the 
past year.  The examiner recommended that the veteran be 
discharged due to panic disorder with agoraphobia.  He also 
recommended that the veteran continue with his medication and 
continue with individual psychotherapy.

The Evaluation Board's final diagnosis was panic disorder 
with agoraphobia, along with neurovegetative symptoms of 
depression with emotional tension and anxiety productive of 
definite social and industrial impairment.

Post-service VA outpatient Mental Hygiene Clinic records from 
1990 to 1995 reveal that he received regular treatment for 
his service-connected disorder.  In the year after discharge, 
the Mental Hygiene Clinic treated the veteran essentially on 
a monthly basis.  These outpatient records cumulatively show 
that the he had trouble leaving his house.  A December 1990 
record reveals that the veteran reported that he could not 
work since his discharge in February 1990.  Moreover, he 
reported that, although he reported that his symptoms had not 
worsened, he could not leave his home alone and he continued 
to be phobic and fearful of others.  The examiner assessed 
severe panic disorder with severe agoraphobia with recurrent 
major depression.  The examiner also noted that the veteran 
was unable to work at that time and in the foreseeable 
future.  The prognosis was guarded.

In January 1991, VA provided the veteran with a psychiatric 
examination.  The veteran essentially echoed the previous 
descriptions of his service-connected disorder.  The 
examination revealed that he was neatly dressed and groomed, 
and he was pleasant and cooperative.  He made good eye 
contact.  His psychomotor activity was obviously increased 
and he appeared very tense and anxious.  His speech was 
spontaneous and his answers were relevant and coherent.  His 
mood was mildly depressed, and his affect was somewhat 
shallow.  He did not describe delusions or hallucinations.  
He talked about a number of fears.  He was alert and oriented 
as to time, place, and person.  The examiner estimated his 
intelligence to be in the average range.  His memory was good 
for recent and remote events.  His insight may have been 
somewhat limited, however, his judgment seemed to be good.  
Based on the above, the examiner diagnosed panic disorder 
with agoraphobia.

According to a May 30, 1991 VA Mental Hygiene Clinic, the 
examiner noted that the veteran drove himself to the 
appointment.  Subsequent records show that the veteran 
continued to improve throughout the rest of 1991.  For 
example, he began to go shopping where there were crowds.  He 
indicated that he was better at dealing with his panic 
attacks when he felt they were imminent.  He also displayed 
career ambitions.  For example, he decided to enroll in 
college to get a degree through the VA vocational 
rehabilitation program. 

In a July 1991 VA Mental Hygiene Clinic outpatient record, 
the examiner noted no serious depression and that his phobic 
neurosis had improved.  The veteran continued taking his 
medication.

In October 1991, a VA Mental Hygiene Clinic outpatient record 
indicates that he was in good spirits and he was managing his 
stress well.  The veteran reported that he had applied for a 
position in a cafeteria.  The examiner noted that he 
continued to work productively in therapy.

The VA Mental Hygiene Clinic records from November 1991 show 
that he had a flare-up of anxiety apparently due to problems 
he had working at his new cafeteria job.  He left the 
position after three weeks.

According to a VA Mental Hygiene Clinic outpatient record 
dated December 10, 1991, the veteran reported feeling 
significantly better, and that his medications were helpful.  
Furthermore, he reported a decrease of massive anxieties, 
although he continued to have irrational worries, 
specifically about his financial situation.  The examiner 
commented that, in therapy, the veteran dealt with his 
irrational worries and he appeared considerably more 
emotionally stable since the last appointment in November 
1991.  The examiner added that the veteran had experienced 
massive anxiety and a panic attack at the last appointment in 
November 1991.

In January 1992, the veteran reported to an examiner at the 
VA Mental Hygiene Clinic that he had good days and bad, with 
an occasional panic attack, but the medications appeared to 
help considerably.  The examiner noted that the veteran had 
also registered for college and he had a good attitude about 
it.

In February 1992, a VA Mental Hygiene Clinic examiner noted 
that the veteran was in good spirits, doing well in school, 
and feeling better about himself.  In May 1992, the veteran 
reported increased depression and panic attacks because his 
final examinations in school stressed him out.  He reported 
that he took less medication in order to have more energy to 
study.  He also described heightened tension with his 
extended family.  

Nevertheless, his outlook was improving.  For example, a 
record dated May 21, 1991 indicates that he was motivated to 
improve his life circumstances.  

Furthermore, a May 30, 1991 record indicates that he drove 
himself to the appointment.  He had been unable to drive for 
the last 1 1/2 years.  He reported that a recent panic attack 
was not as severe as the others were.

VA administered a psychiatric examination of the veteran in 
June 1992.  He reported that he had daily panic attacks in 
which he experienced hyperventilations, palpitations, 
tachycardia, tremulousness, diaphoresis, incredible fear, and 
a fear of impending doom.  He also described symptoms of 
agoraphobia.  He related that, although his doctor had told 
him not to return to work, he gained employment as a cook at 
a hospital cafeteria.  He quit after three weeks, however, 
because he had a massive, uncontrolled panic attack.  He also 
reported that he had been suicidal in the past, but for the 
sake of his family, he would not do it.  Nevertheless, he 
felt that he was not an effective father or husband and he 
was concerned about the state of his marriage.

The psychiatric examination revealed that he failed to make 
good eye contact throughout the interview, even when the 
examiner asked him to do so.  He related in a distant, aloof, 
guarded, and passive fashion.  The examiner observed no 
significant anxiety or agitation; his speech was fluent, free 
of dysarthria, and of decreased rate but normal rhythm.  His 
mood was depressed.  His affect was generally appropriate to 
thought content, although with some blunting.  He was well 
oriented and his recent and remote memory were fully intact.  
His intelligence was not tested, but the examiner felt that 
it was in the low average range.  The examiner commented that 
the veteran's poor relatedness made a formalized evaluation 
very difficult.  His thought process was logical, clear, 
coherent, and goal-directed.  He presented a fair amount of 
hopelessness and helplessness.  The examiner observed some 
chronic suicidal ideation but no active plan, and no 
homicidal ideation.  He had guilt-ridden ideation as well.  
He presented no actual loose associations, autisms, or overt 
ideas of reference.  He did feel that people stared at and 
ridiculed him, but the examiner noted that this was not 
necessarily a psychotic idea of reference.  Instead, it could 
be an incredible amount of sensitivity derived from the 
agoraphobia.  No other features of psychosis were present in 
his thinking style.  His judgment and insight were fair.

The examiner assessed that the veteran presented an 
intriguing case.  For example, he had a schizoid quality 
about his relatedness, but this could have been viewed in 
terms of being extremely passive-dependent and somewhat 
histrionic.  The examiner was curious that the psychotropic 
medications did not control the veteran's panic disorder 
better than reported.  The examiner felt that the veteran 
most closely fit the diagnosis of rather severe panic 
disorder with agoraphobia and recurrent major depression.  
The examiner added, however, that the veteran might have a 
schizoid or schizotypal quality to him as well as a passive 
dependent and even histrionic component as well.  Moreover, 
he commented that the veteran was capable of managing his own 
financial affairs.  The examiner diagnosed him with major 
recurrent depression and panic disorder with agoraphobia.  

In October 1994, the veteran reported that he felt better and 
was much less depressed.  He was also working apparently in 
the real estate field.  He was not as irritable and he was 
still attending college in order to become a teacher.  Mental 
status examination revealed that he was friendly, well 
groomed, and made good eye contact.  His affect was bright 
and his mood was euthymic.  Also, his thought process was 
well organized and his judgment and insight were good.  The 
examiner assessed that the generalized anxiety disorder and 
dysthymia were in remission.

He failed to report for a November 1994 outpatient 
psychiatric appointment.  The subsequent VA outpatient 
treatment records are essentially irrelevant to the issue on 
appeal.

B.  Vocational Rehabilitation Records

From 1990 to 1995, the veteran participated in the VA 
Vocational Rehabilitation program.  His vocational 
rehabilitation folder cumulatively reveals that he wanted to 
pursue a teaching degree in the fall of 1991.  According to 
the folder, however, he did not enroll at the University of 
Texas Pan American in the fall 1991 semester because he did 
not complete the admission requirements.  

A November 1991 report noted that he was making progress with 
his agoraphobia and he planned to enroll for classes in the 
spring 1992 semester.  He was not doing well, however, 
because he had stopped taking his medications.  Also, around 
November 1991 he left his job in a cafeteria due to anxiety 
after three weeks.  

A March 1992 report reveals that his panic attacks were under 
control with medication and treatment, although he sometimes 
had memory problems.  A June 1992 report reveals that he 
earned a grade of B in every subject that semester, and that 
his service-connected disorder had remained stable and did 
not interfere with his progress.  A September 1992 report 
indicates that he dropped a physical education class due to 
panic attacks, however, he continued with his treatment and 
medications.  An October 1993 report noted bouts of 
depression, although he was taking a full-time course load.  
A March 1994 report indicated that after his mother died, he 
had problems unrelated to his service-connected disorder, but 
otherwise he continued doing well and was making good 
progress.  

A June 1994 report noted that he had been away from doctors 
for over a year and his panic attacks were increasing in 
frequency.  He was scheduled to start with his education 
courses.  Subsequently, however, he reduced his class hours 
in the fall 1994 semester from 9 to 3 because he was 
experiencing chest pains.  

A December 1994 report reveals that panic attacks forced him 
to stay home thereby causing him to neglect his studies.  The 
report further noted that he was helping a real estate agent, 
and he decided not to be a teacher.  He did not respond to 
any attempts to contact him.  An August 1995 report noted 
that the program discontinued the veteran's training status 
because he had not made any active attempt in applying 
himself in his training.  The report characterized his 
training as average to below average with a pattern of 
frequent interruptions.  Furthermore, he had been working in 
a real estate office and was showing houses to prospective 
buyers, but had recently changed jobs for a better salary and 
benefits.  Also, the outpatient clinic had noted that his 
panic attacks had not resurfaced.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the veteran's original claim for 
service connection for panic disorder with agoraphobia was 
received in August 1990 and initially granted by a rating 
decision in September 1990.  The RO assigned an original 
rating of 30 percent under 38 C.F.R. § 4.132, Diagnostic Code 
9403, effective from February 7, 1990, the day after the 
veteran was discharged from service.  The veteran disagreed 
with this evaluation, and timely appealed the decision.

Thus, the veteran's claim for a higher evaluation for panic 
disorder with agoraphobia is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  38 C.F.R. § 4.130 
(1999). 

Under the decision of the United States Court of Appeals for 
Veterans Claims in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  In Rhodan v. West, 12 
Vet. App. 55 (1998), however, the Court held that the Board 
could not apply the revised rating schedule to a claim prior 
to the effective date of the revised legislation.

The provisions of 38 C.F.R. § 3.655 (1999) indicate that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655.  In this 
case, the Board will adjudicate the veteran's claim based on 
the evidence of record for the following reasons.  First, the 
veteran appealed the RO's original rating after granting 
service connection.  

Second, the Board notes that there is no medical evidence 
dated after November 7, 1996.  This is because, subsequent to 
the Board's April 1997 Remand, the veteran failed to appear 
for two scheduled VA examinations.  Therefore, pursuant to 
38 C.F.R. § 3.655, the Board will adjudicate the veteran's 
claim based on the evidence of record.

Furthermore, without any medical evidence dated after 
November 7, 1996, the Board cannot apply the amended criteria 
under 38 C.F.R. § 4.130, Diagnostic Code 9403.  Therefore, in 
light of Rhodan, the Board will review the veteran's 
disability only under the old criteria because there is no 
medical evidence of record dated after November 7, 1996.  See 
38 C.F.R. § 3.655.

Under the old diagnostic criteria for panic disorder with 
agoraphobia, in effect prior to November 7, 1996, a 
disability rating of 30 percent rating is assigned when there 
is a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
or when psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is for application when 
the ability to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Also, if the clinical evidence shows 
that the appellant was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9403, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion the 
application of staged ratings is appropriate.  In this 
regard, the Board finds that the evidence of record shows 
that a 100 percent rating is warranted from February 7, 1990 
to May 30, 1991; a 50 percent rating from May 30 to December 
10, 1991; and a 30 percent rating thereafter.

With respect to the period from February 7, 1990 to May 30, 
1991, the evidence shows that the veteran had a demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132.  
For example, the October 1989 Evaluation Board examination 
report clearly shows that the veteran was unable to perform 
his duties, and that is why he was ultimately discharged from 
service.  In light of the clinical history and findings in 
this October 1989 Evaluation Board report, the Board finds 
that the veteran was totally disabled when he was discharged 
from service because he was unable to obtain or retain 
employment due to his service-connected psychiatric 
disability.  

Furthermore, the post-service medical records immediately 
after discharge indicate that the veteran was unable to work 
essentially because he was unable to leave his house alone or 
interact with people other than his immediate family.  For 
example, the December 1990 VA outpatient Mental Hygiene 
Clinic examiner concluded that the veteran's disability was 
severe and that he was unable to work at that time or in the 
foreseeable future.  Therefore, the Board finds based on a 
thorough review of the evidence that the veteran was totally 
disabled from February 7, 1990 to May 30, 1991 because he was 
unable to work as a result of his service-connected panic 
disorder with agoraphobia.  

The Board finds that the foregoing evidence outweighs any to 
the contrary.  For example, while the Evaluation Board's 
October 1989 recommended an evaluation of 30 percent 
disability, it is important to note that this recommendation 
is not binding on the Board.  As discussed above, the Board 
gives little weight to this recommended rating in light of 
the service and post-service medical records that reflect an 
inability to maintain employment due to his service-connected 
disability.

Furthermore, the January 1991 VA examination report fails to 
show that the veteran was employable at that time.  First, it 
lacks the detail of the previous VA outpatient records.  For 
example, the monthly outpatient records from discharge to 
December 1990 show a continuity of treatment.  Second, the 
January 1991 VA examiner failed to address the December 1990 
VA outpatient examiner's assessment that the veteran's 
disability was severe and that he was unable to work at that 
time or the foreseeable future.  Third, the Board finds 
nothing in the January 1991 VA examination report that 
contradicts the December 1990 examiner's finding.  Therefore, 
in light of the above, the Board finds that a total 
disability rating is warranted from February 7, 1990 to May 
30, 1991.

The Board finds that a 50 percent rating for considerable 
impairment is warranted from May 30, 1991 to December 10, 
1991 for the following reasons.  First, the evidence shows 
that he was no longer totally disabled as of May 30, 1991.  

Second, the evidence shows that he was not severely impaired 
in his ability to establish or maintain effective or 
favorable relationships with people, and his symptoms were 
not of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment, so 
as to meet the criteria for a 70 percent rating.  For 
example, the veteran applied for the VA vocational 
rehabilitation program because he wanted to get a college 
degree and start a career.  Hence, this indicates to the 
Board that he was no longer totally or severely impaired as 
of May 30, 1991.

Third, the VA outpatient records indicate that the veteran 
was not totally or severely impaired.  Specifically, the May 
30, 1991 record reveals that the veteran was able to drive a 
motor vehicle for the first time in 1 1/2 years.  The Board 
finds this date significant because it shows that he was 
gaining his independence and confidence by entering 
vocational rehabilitation in an effort to start college, and 
by being able to drive a motor vehicle again.  While the 
medical records show that he experienced considerable 
impairment at this time, nevertheless, he was not totally or 
severely impaired from establishing and maintaining effective 
or favorable relationships with his family, as well as with 
people outside of his home.  In addition, his symptoms were 
not of such severity and persistence that it severely 
impaired his attempts to meet the enrollment criteria in 
order to enter college and pursue his degree.  

Accordingly, a rating in excess of 50 percent is not 
warranted during this time because the evidence as of May 30, 
1990 fails to show that he was severely or totally impaired.  
For example, he was no longer trapped inside of his house; he 
began the VA vocational rehabilitation program; and he began 
the process of registering for college. 

The Board acknowledges that he had a flare-up around November 
1991 when he quit his cafeteria job after three weeks.  
Nevertheless, the Board finds that this incident does not 
equate to more than considerable impairment for the following 
reasons.  First, it was a temporary flare-up because he 
reported that he had stopped taking his medication.  Second, 
this incident did not severely impact his enrollment plans in 
school.  Third, there is no corroborating medical evidence to 
show that he quit the cafeteria position solely as a result 
of his service-connected disability.  Thus, for the foregoing 
reasons, the Board finds that this incident does not equate 
to more than considerable impairment.  Accordingly, a 50 
percent rating, and no more, is warranted from May 30, 1991.

Finally, the Board finds that a 30 percent rating for 
definite impairment is warranted from December 10, 1991.  The 
Board finds this date significant because the VA Mental 
Hygiene Clinic outpatient record of this date reveals that 
the veteran's condition had improved and was no longer 
considerably impaired.  For example, the December 10, 1991 
medical record shows that the veteran's anxiety had decreased 
significantly, and he was effectively dealing with his 
irrational worrying and future planning in therapy.  The 
examiner noted that he appeared considerably more emotionally 
stable than in the prior month.  

Furthermore, according to the vocational rehabilitation 
records, he enrolled in college in January 1992, and in his 
first semester he received a grade of B in all of his 
courses.  

The subsequent evidence of record shows continued 
improvement.  For example, the vocational rehabilitation 
records show that he continued his coursework and he obtained 
employment in the real estate field while still attending 
school.  Moreover, he stopped attending scheduled 
appointments with the VA Mental Hygiene Clinic and VA 
vocational rehabilitation center.  The Board finds this 
evidence probative because it cumulatively shows that he was 
progressing and he apparently felt that he no longer needed 
psychiatric treatment.

The vocational rehabilitation records further show that he 
eventually dropped out of school in order to work full-time 
as a real estate sales manager.  Moreover, the vocational 
rehabilitation program placed him on discontinued status in 
August 1995, and he has had essentially no contact with VA at 
all since 1995.  Thus, the preponderance of the evidence is 
against a rating in excess of 30 percent after December 10, 
1991.  Therefore, the Board is of the opinion that a rating 
in excess of 30 percent since December 10, 1991 is not 
warranted.  38 C.F.R. § 4.132, Diagnostic Code 9403.

As to the veteran's entitlement to the staged ratings 
assigned above, the evidence is not so evenly balanced as to 
raise doubt with respect to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a 100 percent rating for panic disorder with 
agoraphobia from February 7, 1990 through May 30, 1991, and a 
50 percent disability rating from May 30, 1991 through 
December 10, 1991, is granted, subject to the provisions 
governing the payment of monetary benefits.

An evaluation in excess of 30 percent for panic disorder with 
agoraphobia from December 10, 1991 is denied.



		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


